Filed 10/13/20 P. v. Urrutia CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----



 THE PEOPLE,                                                                                   C091853

                    Plaintiff and Respondent,                                     (Super. Ct. No. 19CF08260)

           v.

 ANGEL LUIS URRUTIA, JR.,

                    Defendant and Appellant.



         In a domestic violence incident, defendant Angel Luis Urrutia, Jr., grabbed his
girlfriend by the hair, threw her to the ground, and strangled her. He then grabbed her by
the arms and twisted them, then slammed her against a dresser, and strangled her while
covering her mouth. He then confined her in a bathroom for about two hours. Defendant
was charged with injuring a spouse or cohabitant and false imprisonment. It was further
alleged as to both counts that defendant had a prior strike conviction. Pursuant to a plea
agreement, in exchange for the promise of dismissal of the prior strike conviction,
defendant pled no contest to both counts and agreed to waive any Penal Code section 654
claim. The prior strike allegations were dismissed.



                                                             1
       The trial court imposed a sentence of four years eight months. The court ordered
defendant to pay a conviction assessment of $60, a court operations assessment of $80, a
$250 domestic violence program fee, and a restitution fine of $300, with an additional
$300 parole revocation fine, which was stayed pending successful completion of parole.
The court awarded custody credits in the amount of 260 days (130 actual and 130
conduct), and restitution was reserved regarding the victim. Defendant was ordered to
have no contact with the victim and was served with a criminal protective order.
       Defendant filed a timely notice of appeal but did not obtain a certificate of
probable cause.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436.) Defendant was advised by counsel of his right
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
Having undertaken an examination of the entire record pursuant to Wende, we find no
arguable error that would result in a disposition more favorable to defendant.
Accordingly, we affirm the judgment.
                                       DISPOSITION
       The judgment is affirmed.
                                                   /s/
                                                   Robie, J.
We concur:

/s/
Hull, Acting P. J.

/s/
Renner, J.


                                              2